UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [414-765-5348] Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2007 Item 1. Schedule of Investments. The Osterweis Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 89.1% Beverages: 2.1% 77,400 Diageo Plc - ADR $ 6,448,194 20,000 PepsiCo, Inc. 1,297,000 7,745,194 Biotechnology: 5.5% 236,875 Charles River Laboratories International, Inc.* 12,227,487 115,225 Invitrogen Corp.* 8,497,844 20,725,331 Commercial Services & Supplies: 2.9% 204,337 Republic Services, Inc. 6,260,886 114,450 Waste Management, Inc. 4,469,273 10,730,159 Computer Integrated Systems Design: 2.1% 602,750 Ness Technologies, Inc.* 7,841,778 Containers
